 

Case 8:21-mc-00089-VMC-AEP Document 1-2 Filed 06/21/21 Page 1 of 2 PagelD 28

Exhibit B
snagon1 — CASE 8:21 9A G QODRRY MIC AE Mund PSM hot > ase Nb § Fo QO berhd HONEEEES! Noi broubpeM PDMS
W0 DROWE PELUSO Taylor Smith <tsmith@woodrowpeluso.com>

 

Munoz v. SchoolAdvisor - Case No. 1:20-cv-00440-NONE-EPG - Notice of Subpoena to DMS

|
Evan King <Eking@kleinmoynihan.com> Tue, Jan 26, 2021 at 8:29 AM
To: Taylor Smith <tsmith@woodrowpeluso.com>, Lawrence Iglesias <liglesias@ellislawgrp.com>, Mark Ellis <mellis@ellislawgrp.com>, "Sean A. Moynihan”
<smpynihan@kleinmoynihan.com>, Crystal Strong <cstrong@ellislawgrp.com>, Rosanne Estrella <restretla@ellislawgrp.com>, “jmueller@ellisiawgrp.com"
<jmuetler@ellislawgrp.com>, Jan Hyde <JHyde@ellislawgrp.com>
Cc: Patrick Peluso <ppeluso@woodrowpeluso.com>

 

Taylor,

Yas. We can accept service on behalf of Digital Media Solutions, LLC. So that DMS can fully investigate its records, please advise if you will agree to a extend our
ddadline to respond to the request by 14 days ~ until March 5, 2021.

Thank you.

Evan King

KLEIN

KIMT | sovanan

FURCO

450 Seventh Avenue, 40" Floor
New York, NY 10123
TEL: (212) 246-0900

eking@kleinmoynihan.com

ang

This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. Secs 2510-2521 and is legally privileged. This e-mail, and any documents
attached, may contain confidential information belonging to the sender which is protected by the work product and/or other privileges.

This email is intended only for the use of the individual(s) named, and may contain confidential and/or legally privileged information. If you are not the intended
retipient, you are hereby notified that any disclosure, copying, distribution or the taking of any action in reliance on the contents of this email is strictly prohibited.
If you have received this email in error, please delete the email and notify the sender if we are sending you materials in error. Any unintended transmission shall
nat constitute a waiver of the attorney-client or any other privilege.

Cifcular 230 Disclosure Notice. To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any tax advice that may
be contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of voiding penalties
under the Internal Revenue Cade or any state or local tax law to which a governmental requirement similar to Circular 230 applies.***

{Quoted text hidden]

https:/{mail .google.com/mail/u/ 1 7ik=1d9c443 f3d&view=pt&search=all&permmsgid=msg-f%3A 16899637 | 9051307670&simpl=msg-f%3A 16899637 19051307670 VI

 
